Citation Nr: 1735882	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested an in-person hearing, which was scheduled for May 2004.  That same month, he withdrew his hearing request.

In December 2002, the RO denied claims for increased ratings for right and left knee and back disabilities.  The Veteran filed a claim for TDIU in March 2003.  The claim was denied in a June 2003 rating decision by the RO.  In July 2003 the Veteran submitted a notice of disagreement (NOD) with the June 2003 rating decision.  The RO issued a statement of the case (SOC) in February 2004 and that decision was timely appealed by the Veteran in March 2004.  The Board remanded this matter for further development in September 2004.

In May 2013, the Board found that a claim for entitlement to a TDIU had been raised by the record and remanded it for further development.  However, a review of the procedural history shows that the Veteran's March 2003 claim for TDIU has never been adjudicated by the Board, despite his perfecting the appeal in March 2004.  Moreover, in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 446 (2009), the TDIU claim attaches to increased rating claims where there is evidence of unemployability.  Accordingly, the rating decision on appeal is deemed to be the December 2002 denial of increased rating claims, which contained the issue of entitlement to a TDIU as part and parcel of those claims.

In April 2017, the Board denied the claim for entitlement to a TDIU on a schedular basis, but remanded the claim for a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) to the agency of original jurisdiction (AOJ) for further development.  





FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has been unemployable due to his service-connected disabilities since 1999 or 2000.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.   38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran is service-connected for lumbosacral fusion with arthritis (formerly evaluated as lumbosacral strain), rated 40 percent, radiculopathy of the left lower extremity, rated 10 percent, and internal derangement of the right and left knees, each rated 10 percent.  His combined rating is 60 percent.

The Veteran last had full-time employment as a mill operator in 1999.  He has asserted that he exacerbated his back condition in a work-related accident and was no longer able to perform the functions required by the Job.  See September 2008 Correspondence.

Prior to the Veteran's position at the mill, he held various unskilled labor positions.  He completed two years of college and received computer technician training from 1996-2000.  However, In May 2003 Correspondence, the Veteran reported that he could not pass the test to complete his computer technician training, and that he could not perform work duties due to his physical limitations.

Social Security Administration (SSA) records, dated July 2000, indicate that the Veteran is a recipient of SSA disability benefits due to nonservice-connected organic mental disorder. 

On April 2002 VA joint examination, it was noted that the Veteran ambulated with a limp and used a cane since.  He reported that he has been disabled and unable to work.  

The Veteran was afforded a VA orthopedic examination in February 2005.  The examiner observed that the Veteran was prevented from performing heavy work, repetitive bending, prolonged standing, walking, climbing, squatting, and crawling type activities.  It was noted that the Veteran's back condition resulted in incapacitating episodes which occurred about one day per month.  Use of a cane and walker was noted.  The examiner concluded that the Veteran would have work-related problems, such as difficulty bending and lifting from his back conditions.  Pertinent to his knee conditions, the examiner concluded that symptoms would limit the Veteran to sedentary work.

The Veteran was afforded a VA back examination in November 2009.  He reported not being able to perform physical work that included prolonged standing, bending, lifting, climbing, squatting, or crawling activities.  There was evidence of painful motion, spasm, and tenderness.  The examiner concluded that the Veteran's back made it difficult for him to perform work involving the activities mentioned, but he could still perform sedentary work.

The Veteran was afforded a VA back examination in January 2011.  It was noted that repetitive use caused pain, but no additional limitation of motion.  A functional opinion was not provided.

The Veteran was afforded another VA back examination in October 2012.  He reported flare-ups causing increased back pain and stiffness ever week.  The examiner noted that the impact of flare-ups on range of motion could not be provided without resorting to speculation.  The examiner opined that the Veteran's back condition limited him to sedentary work.  No further rationale was provided.

The Veteran was afforded a VA examination for his back and knee conditions in October 2015.  He reported flare-ups of his back occurring one to two times per week that last all day and cause him to lay supine for the majority of the day.  The examiner provided no opinion as to the impact of flare-ups on range of motion.  The examiner concluded that "[t]he Veteran would not be able to perform strenuous physical tasks requiring prolonged standing, walking long distances, repetitive bending or lifting."

As noted above, in April 2017 the Board denied the claim for entitlement to a schedular TDIU because the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a).  Thus, the Board remanded the TDIU claim to the RO for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

In April 2017, the Director rendered a negative opinion as to consideration of a TDIU on an extra-schedular basis.  The Director found that the evidence does not reflect that the Veteran is unable to engage in substantially gainful employment due solely to his service-connected disabilities.  The Director acknowledged that the Veteran is a recipient of SSA disability benefits attributed to a nonservice-connected organic mental disorder, however, when solely considering the Veteran's service-connected physical disabilities he is able to perform sedentary work.  

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted);
Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321(b)(1)] on appeal").

Here, the evidence above reflects that the Veteran's service-connected disabilities, significantly impair him physically and, therefore, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  The Board notes that flare-ups occurring once or twice per week resulting in the Veteran lying on his back for the majority of the day provide plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).   

Although the February 2005, November 2009 and October 2012 VA examiner opinions of record determined that the Veteran's symptoms from his service-connected disabilities caused some functional impairment, but the Veteran could still perform sedentary work, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, the VA examiners 
did not adequately discuss lay or medical evidence that indicate that the Veteran experiences work limitations as a result of his severe symptoms, to include incapacitating episodes and flare-ups, as noted in the evidence discussed above.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Significantly, the October 2015 VA examiner concluded that the Veteran's back and knee conditions prevent him from performing strenuous physical tasks.  Moreover, the Veteran has been hospitalized due to his back disability, which also indicates the severity of his symptoms.  See July 2004 VA Treatment Records.

Given the significant impairment caused by the Veteran's service-connected disabilities, as indicated by the lay and medical evidence, see Geib v. Shinseki, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities]to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to a TDIU due to service-connected disabilities on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


